Citation Nr: 0725339	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral mixed hearing loss, post operative otosclerosis, 
right ear.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant had active duty from May 1965 to June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that an increased rating is warranted for 
his bilateral hearing loss disability.  The record indicates 
that an audiology examination was conducted on July 25, 2005, 
at the Naval Medical Center in Portsmouth, Virginia.  The 
full examination report is not included in the claims file.  
It appears that there was an attempt by the RO to obtain some 
Portsmouth records; however, an October 2004 report shows 
that these records were located at the McDonald Army 
Hospital.  There is no indication in the record that a follow 
up request was completed.  Further, a review of VA outpatient 
records dated between 2003 and 2005 show that a series of 
audiometric testing was conducted in conjunction with hearing 
aids fitting.  While the record contains summaries of the 
diagnostic testing, the actual audiometric reports are not of 
record.  These records should be obtained.  

At the hearing held before the undersigned Veterans Law Judge 
the veteran reported that his hearing loss increased in 
severity.  The veteran has not undergone VA compensation and 
pension examination (or QTC examination) since 2004.  A new 
examination is required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
hearing loss pathology to be gathered.  
These records should include the reports 
of the audiometric test results from VA 
examinations conducted in January 2003, 
November 2003 and May 2005, at the 
Hampton, Virginia, VA Medical Center, as 
well as, the records from the Naval 
Medical Center in Portsmouth, Virginia, 
(located at McDonald Army Hospital in 
Fort Eustis, Virginia) that date from 
2004.  If records are identified that can 
not be obtained, attempts made to obtain 
the records should be documented in the 
claims folder.

2.  The RO/AMC should arrange for a VA 
examination to determine the extent of 
the veteran's hearing loss disability.  
Any indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



